Where a promise was made by a grantee as an inducement or consideration for the execution of a warranty deed by the grantors, by which promise he agreed to maintain the home place conveyed, *Page 348 
keep up repairs, pay taxes, and not get married, but keep it as a home which the grantors could use as they had done during their mother's lifetime, and where approximately seven years later the grantee married, moved his wife into the home, and claimed it as his individual property, evidence showing a mere failure to comply with his promise was insufficient to establish an inceptive fraudulent intent; and there being no other evidence showing that at the time the agreement was made it was done with intent to defraud, the trial judge did not err in granting a nonsuit. Brinson v. Hester, 185 Ga. 761
(1, 2) (196 S.E. 412).
Judgment affirmed. All the Justices concur, except Bell, J., absent on account of illness, and Wyatt, J., who took no part in the consideration or decision of this case.
                      No. 16105. FEBRUARY 12, 1948.